420 F.2d 375
70-1 USTC  P 9182
UNITED STATES of Americav.Alvin C. MOYER and Jacob E. Moyer d/b/a Moyer Brothers,Alvin C. Moyer, Appellant.
No. 17922.
United States Court of Appeals Third Circuit.
Argued Oct. 23, 1969.Decided Jan. 9, 1970.

R. J. Cleary, Pittsburgh, Pa., for appellants.
Leonard J. Henzke, U.S. Dept. of Justice, Tax Division, Washington, D.C.  (Johnnie M. Walters, Asst. Atty. Gen., Lee A. Jackson, Jonathan S. Cohen, Attys., Dept. of Justice, Washington, D.C., Richard L. Thornburgh, U.S. Atty., on the brief), for appellee.
Before KALODNER, STALEY and FREEDMAN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
The District Court held that the Government's action to reduce to judgment certain taxes, penalties and interest was not barred by the statute of limitations because the running of the limitations period was suspended by the appellant taxpayer's submission of an offer in compromise for the period during which the offer was pending and for one year thereafter.  This appeal followed.


2
On review of the record we find no error for the reasons so well stated in the Memorandum Opinion of Judge Sorg.


3
The Order of the District Court entering judgment in favor of the Government will be affirmed.